Exhibit 10.1

SECOND AMENDMENT TO THE

GENWORTH FINANCIAL, INC. 2004 OMNIBUS INCENTIVE PLAN

THIS SECOND AMENDMENT (this “Amendment”) to the Genworth Financial, Inc. 2004
Omnibus Incentive Plan (the “Plan”) is made this 13th day of May 2009.

1. The Plan is hereby amended by adding a new Section 14.6 that shall read as
follows:

“14.6 Equity Exchange Program. Notwithstanding Section 14.3 or any other
provision of the Plan to the contrary, following approval of this Section 14.6
at the Company’s 2009 Annual Meeting of Stockholders, the Committee is
authorized to implement a one-time, value-for-value Stock Option and Stock
Appreciation Right exchange program (the “Exchange Program”). Under the Exchange
Program, Eligible Employees (as defined below) will be offered the opportunity
to exchange outstanding Stock Options and Stock Appreciation Rights granted
under the Plan that (i) have an exercise (or base) price that is greater than
the fifty-two week high closing price of the Company’s common stock as of the
completion of the Exchange Program (and not below $19.50), (ii) were not granted
within 12 months of the completion of the Exchange Program, and (iii) are not
“conversion awards” granted by the Company’s former parent and converted into
Company Awards upon the Company’s initial public offering (the “Eligible Options
and SARs”) for a reduced number of Stock Options and Stock Appreciation Rights
(the “Replacement Awards”) to be granted under the Plan, pursuant to the
following terms and conditions:

 

  (a) Individuals eligible to participate in the Exchange Program are persons
that, as of the effective date of the Exchange Program, are employed by the
Company and who hold Eligible Options and SARs (“Eligible Employees”); provided,
however, that members of the Board of Directors and Named Executive Officers (as
defined in Item 402(a)(3) of Regulation S-K) will not be eligible to participate
in the Exchange Program.

 

  (b) Replacement Awards are intended to have a fair value that is approximately
equal to or less than the fair value of the Eligible Options and SARs for which
they are exchanged.

 

  (c) The exercise or base price of a Replacement Award shall be not less than
the Fair Market Value of a Share on the date of grant of the Replacement Award.

 

  (d) Replacement Awards exchanged for Eligible Options or SARs granted less
than 24 months prior to the Replacement Grant Date will vest, subject to the
Eligible Employee’s continued employment, in four equal annual installments from
the date of grant of the Replacement Award. Replacement Awards exchanged for
Eligible Options or SARs granted more than 24 months prior to the Replacement
Grant Date will vest, subject to the Eligible Employee’s continued employment,
in three equal annual installments from the date of grant of the Replacement
Award.

 

  (e) Replacement Awards will maintain the original term of the Eligible Options
and SARs for which they were exchanged.

 

  (f) All other material terms of Replacement Awards shall be substantially
similar to the Eligible Options and SARs for which they were exchanged.”

Except as expressly amended hereby, the terms of the Plan shall be and remain
unchanged and the Plan as amended hereby shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized representative on the day and year first above written.

GENWORTH FINANCIAL, INC.

 

By:  

/s/ Michael S. Laming

Name:

 

Michael S. Laming

Title:   Senior Vice President-Human Resources